Dismissed and Memorandum Opinion filed January 6, 2005








Dismissed and Memorandum Opinion filed January 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00710-CV
____________
 
ESPERANZA MONTANEZ, ET AL., Appellants
 
V.
 
REBECCA CHESTER,
Appellee
 

 
On Appeal from the 152nd District
Court
Harris County, Texas
Trial Court Cause No.
01-52669
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed July 9, 2004.  The clerk=s record was filed on October 29,
2004.  No reporter=s record was filed.  No brief was filed.
On November 12, 2004, this court issued an order stating that
unless appellants submitted their brief, together with a motion reasonably
explaining why the brief was late, on or before December 13, 2004, the court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellants filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed January 6, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.